Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is being made
as of this 14th day of May, 2004 between iPARTY CORP., a Delaware corporation
(the “Company”) and PATRICK FARRELL, an individual residing at 70 Perkins
Street, No. 4, Jamaica Plains, MA 02130 (the  “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of March 12, 1999, which such agreement was amended and
restated as of November 1, 2000 and December 31, 2001 (the “Prior Employment
Agreements”); and

 

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Employment Agreements in their entirety as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual premises and agreements contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

 


1.                                       TERM OF EMPLOYMENT.  EXCEPT FOR EARLIER
TERMINATION AS PROVIDED IN SECTION 11 HEREOF, THE EXECUTIVE’S EMPLOYMENT UNDER
THIS AGREEMENT SHALL BE FOR A THREE (3) YEAR TERM (THE “EMPLOYMENT TERM”)
COMMENCING AS OF APRIL 1, 2004.


 


2.                                       DUTIES, RESPONSIBILITIES AND POSITIONS.


 


(A)                                  DURING THE EMPLOYMENT TERM, SUBJECT TO A
PERMITTED CHANGE (AS DEFINED BELOW) THE EXECUTIVE SHALL SERVE AS PRESIDENT AND
CHIEF FINANCIAL OFFICER OF THE COMPANY AND ITS SUBSIDIARY, IPARTY RETAIL STORES
CORP., AND IN SUCH OTHER EXECUTIVE POSITIONS THAT HE MAY BE APPOINTED TO BY THE
BOARD FROM TIME TO TIME, AND PERFORM ALL DUTIES AND ACCEPT ALL RESPONSIBILITIES
INCIDENTAL TO SUCH POSITION OR POSITIONS.   THE EXECUTIVE SHALL REPORT DIRECTLY
TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY (THE “CEO”) AND SHALL BE SUBJECT
AT ALL TIMES TO THE GENERAL SUPERVISION, ORDERS, ADVICE AND DIRECTION OF THE CEO
AND THE BOARD.  THE EXECUTIVE SHALL ALSO COOPERATE FULLY WITH THE BOARD OF
DIRECTORS OF THE COMPANY (THE “BOARD”) AND OTHER EXECUTIVE OFFICERS OF THE
COMPANY.


 

As used herein a “Permitted Change” shall mean the appointment by the Company of
a person reasonably acceptable to the Executive (which such acceptance shall not
be unreasonably withheld or delayed) as either President or Chief Financial
Officer of the Company and/or iParty Retail Stores Corp. (i) in connection with
any material acquisition, financing or similar transaction which increases the
size and scope of the Company’s business or (ii) in order to comply with general
corporate governance practices then being followed by companies of similar size
and scope; provided, that, (y) the Executive remains either the President or the
Chief Financial Officer of the Company following such Permitted Change and (z)
the Executive reports directly to the CEO following such Permitted Change.

 

--------------------------------------------------------------------------------


 


(B)                                 UPON TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT FOR ANY REASON, THE EXECUTIVE SHALL IMMEDIATELY RESIGN FROM ANY OTHER
OFFICE OR OFFICES WITHIN THE COMPANY AND ANY SUBSIDIARY OF THE COMPANY THAT THE
EXECUTIVE MAY THEN HOLD, AND FROM THE BOARD AND THE BOARD OF DIRECTORS OF ANY
SUBSIDIARY, IF APPLICABLE.


 


(C)                                  DURING THE EMPLOYMENT TERM, THE EXECUTIVE
SHALL DEVOTE SUBSTANTIALLY ALL HIS FULL WORKING TIME, ENERGY AND EFFORTS TO THE
BUSINESS OF THE COMPANY; PROVIDED, HOWEVER, THAT THE EXECUTIVE SHALL BE ALLOWED,
TO THE EXTENT THAT SUCH ACTIVITIES DO NOT MATERIALLY INTERFERE WITH THE
PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES HEREUNDER, TO MANAGE HIS PERSONAL
AND FAMILY FINANCIAL AND LEGAL AFFAIRS AND TO SERVE ON CIVIC, NOT-FOR-PROFIT AND
CHARITABLE INDUSTRY BOARDS AND ADVISORY COMMITTEES.  THE EXECUTIVE SHALL ONLY
SERVE ON FOR-PROFIT CORPORATE BOARDS OF DIRECTORS AND ADVISORY COMMITTEES IF
APPROVED IN ADVANCE, IN WRITING, BY THE  BOARD OR THE COMPENSATION COMMITTEE OF
THE BOARD.


 


(D)                                 THE EXECUTIVE REPRESENTS TO THE COMPANY
THAT  (I) THE EXECUTIVE HAS THE LEGAL CAPACITY TO EXECUTE AND PERFORM THIS
AGREEMENT AND (II) THAT HE IS NOT CURRENTLY SUBJECT TO OR BOUND BY ANY
EMPLOYMENT AGREEMENT, NON-COMPETITION COVENANT, NON-DISCLOSURE AGREEMENT OR
OTHER AGREEMENT, COVENANT, UNDERSTANDING OR RESTRICTION OF ANY NATURE WHATSOEVER
WHICH WOULD PROHIBIT THE EXECUTIVE FROM EXECUTING THIS AGREEMENT AND PERFORMING
FULLY HIS DUTIES AND RESPONSIBILITIES HEREUNDER, OR WHICH WOULD IN ANY MANNER,
DIRECTLY OR INDIRECTLY, MATERIALLY LIMIT THE DUTIES AND RESPONSIBILITIES WHICH
IT IS NOW REASONABLY FORESEEABLE MAY NOW OR IN THE FUTURE BE ASSIGNED TO THE
EXECUTIVE BY THE CEO OR THE BOARD.


 


(E)                                  THE EXECUTIVE SHALL AT ALL TIMES COMPLY IN
ALL MATERIAL RESPECTS WITH POLICIES AND PROCEDURES ADOPTED BY THE COMPANY
APPLICABLE TO EXECUTIVES OF THE COMPANY, INCLUDING WITHOUT LIMITATION,
PROCEDURES AND POLICIES REGARDING CONFLICTS OF INTEREST.

 


3.                                       COMPENSATION.  FOR ALL SERVICES
RENDERED BY THE EXECUTIVE IN ANY CAPACITY DURING THE EMPLOYMENT TERM, INCLUDING
WITHOUT LIMITATION, SERVICES AS AN OFFICER, DIRECTOR, OR MEMBER OF ANY COMMITTEE
OF THE COMPANY, OR ANY SUBSIDIARY, AFFILIATE OR DIVISION THEREOF, THE EXECUTIVE
SHALL BE COMPENSATED AS FOLLOWS (SUBJECT, IN EACH CASE, TO THE PROVISIONS OF
SECTION 11 BELOW):


 


(A)                                  BASE SALARY.  DURING THE EMPLOYMENT TERM,
THE COMPANY SHALL PAY TO THE EXECUTIVE A BASE SALARY ON AN ANNUALIZED BASIS (THE
“BASE SALARY”) AS FOLLOWS: (I) FOR THE PERIOD FROM APRIL 1, 2004 THROUGH
MARCH 31, 2005, $175,000;  (II) FOR THE PERIOD FROM APRIL 1, 2005 THROUGH
MARCH 31, 2006, $185,000; AND (III) FOR THE PERIOD FROM APRIL 1, 2006 THROUGH
MARCH 31, 2007, $195,000.  THE TERM “BASE SALARY” AS USED IN THIS AGREEMENT
SHALL REFER TO BASE SALARY IN EFFECT FOR THE APPLICABLE PERIOD SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE.  THE BASE SALARY SHALL BE PAYABLE IN ACCORDANCE
WITH THE CUSTOMARY PAYROLL PRACTICES OF THE COMPANY.  IF, DURING THE EMPLOYMENT
TERM, THE COMPANY CONSUMMATES ANY MATERIAL ACQUISITIONS OR SIMILAR TRANSACTIONS
WHICH INCREASE THE SIZE AND SCOPE OF THE COMPANY’S BUSINESS, THE COMPENSATION
COMMITTEE OF THE BOARD SHALL CONVENE AS PROMPTLY AS REASONABLY PRACTICABLE FOR
THE PURPOSE OF DISCUSSING WHETHER OR NOT IT IS APPROPRIATE TO INCREASE THE
EXECUTIVE’S BASE SALARY; PROVIDED, HOWEVER, THAT NO SUCH INCREASE SHALL BE
REQUIRED.


 


(B)                                 BONUS.  IN ADDITION TO THE BASE SALARY
PROVIDED HEREIN, THE

 

2

--------------------------------------------------------------------------------


 


EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN, AND MAY RECEIVE PERFORMANCE BONUS
PAYMENTS UNDER, SUCH ANNUAL BONUS PLAN OR PLANS AS THE COMPENSATION COMMITTEE OF
THE BOARD MAY ESTABLISH FROM TIME TO TIME FOR SENIOR EXECUTIVE OFFICERS OF THE
COMPANY.  ANY SUCH PERFORMANCE BONUS OR BONUSES SHALL BE DETERMINED IN THE SOLE
DISCRETION OF THE COMPENSATION COMMITTEE OF THE BOARD. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SUCH PERFORMANCE BONUS OR BONUSES, IF PAID, MAY BE
PAID IN STOCK, STOCK OPTIONS, RESTRICTED STOCK, CASH, OR ANY COMBINATION
THEREOF.


 


(C)                                  BENEFITS.  DURING THE EMPLOYMENT TERM, THE
EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ALL EMPLOYEE BENEFIT AND EQUITY
PLANS AND FRINGE BENEFITS AND PREREQUISITES GENERALLY PROVIDED TO SENIOR
EXECUTIVES OF THE COMPANY, IN EACH CASE SUBJECT TO THE ELIGIBILITY REQUIREMENTS
AND OTHER TERMS AND PROVISIONS OF SUCH PLANS AND PROGRAMS, AND INCLUDING BUT NOT
LIMITED TO AN AUTOMOBILE ALLOWANCE OF $450 PER MONTH, AS PRESENTLY PROVIDED TO
THE EXECUTIVE AND CERTAIN OTHER SENIOR EXECUTIVES.  THE COMPANY MAY AMEND,
MODIFY OR RESCIND ANY EMPLOYEE BENEFIT PLAN OR PROGRAM AND CHANGE EMPLOYEE
CONTRIBUTION AMOUNTS OR BENEFIT COSTS WITHOUT NOTICE IN ITS DISCRETION.


 


4.                                       STOCK OPTIONS MATTERS.  ON MAY 6, 2004,
THE EXECUTIVE WAS GRANTED STOCK OPTIONS (THE “OPTIONS”) FOR AN AGGREGATE OF
230,000 SHARES OF COMMON STOCK OF THE COMPANY, AT AN EXERCISE PRICE OF $0.95 PER
SHARE (THE CLOSING PRICE OF THE COMMON STOCK ON SUCH DATE), PURSUANT TO THE
COMPANY’S AMENDED AND RESTATED 1998 INCENTIVE AND NONQUALIFIED STOCK OPTION PLAN
(THE “PLAN”).  THE OPTIONS SHALL VEST AS FOLLOWS:  PROVIDED THE EXECUTIVE
REMAINS CONTINUOUSLY EMPLOYED BY THE COMPANY THROUGH MARCH 31, 2005, OPTIONS FOR
76,667 SHARES SHALL VEST ON MARCH 31, 2005; PROVIDED THE EXECUTIVE REMAINS
CONTINUOUSLY EMPLOYED BY THE COMPANY THROUGH MARCH 31, 2006, OPTIONS FOR AN
ADDITIONAL 76,667 SHARES SHALL VEST ON MARCH 31, 2006; AND PROVIDED THE
EXECUTIVE REMAINS CONTINUOUSLY EMPLOYED BY THE COMPANY THROUGH MARCH 31, 2007,
OPTIONS FOR THE FINAL 76,666 SHARES SHALL VEST ON MARCH 31, 2007.  THE OPTIONS
SHALL BE SUBJECT TO THE TERMS OF THE PLAN AND SHALL BE EVIDENCED BY A STOCK
OPTION GRANT AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE.


 


5.                                       EXPENSES; VACATIONS.  THE EXECUTIVE
SHALL BE ENTITLED TO REIMBURSEMENT FOR REASONABLE TRAVEL AND OTHER OUT-OF-POCKET
EXPENSES NECESSARILY INCURRED IN THE PERFORMANCE OF HIS DUTIES HEREUNDER, UPON
SUBMISSION AND APPROVAL OF WRITTEN STATEMENTS AND BILLS IN ACCORDANCE WITH THE
THEN REGULAR PROCEDURES OF THE COMPANY.  THE EXECUTIVE SHALL BE ENTITLED TO FOUR
WEEKS PAID VACATION PER CALENDAR YEAR, WITH SUCH VACATION TO BE SCHEDULED AND
TAKEN IN ACCORDANCE WITH THE COMPANY’S STANDARD VACATION POLICIES.  UP TO TWO
(2) WEEKS ACCRUED BUT UNUSED VACATION TIME MAY BE CARRIED FORWARD FROM YEAR TO
YEAR; PROVIDED, HOWEVER, IN NO EVENT SHALL MORE THAN AN AGGREGATE OF SIX (6)
WEEKS OF UNUSED VACATION TIME BE ACCRUED DURING THE EMPLOYMENT TERM.


 


6.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY REPRESENTS AND WARRANTS TO, AND AGREES WITH, THE EXECUTIVE
THAT (I) PURSUANT TO THE DELAWARE GENERAL CORPORATION LAW, THE COMPANY’S
CERTIFICATE OF INCORPORATION, AS AMENDED TO DATE (THE “CHARTER”), PROVIDES FOR
INDEMNIFICATION OF OFFICERS AND DIRECTORS OF THE COMPANY AND THAT SO LONG AS THE
EXECUTIVE SERVES AS AN EXECUTIVE OFFICER OF THE COMPANY, UNLESS REQUIRED BY
APPLICABLE LAW, THE CHARTER WILL NOT BE AMENDED TO LIMIT SUCH INDEMNIFICATION
WITHOUT THE WRITTEN CONSENT OF THE EXECUTIVE AND (II) THE COMPANY MAINTAINS AN
OFFICERS AND DIRECTORS LIABILITY INSURANCE POLICY WHICH INSURES THE EXECUTIVE
(SUBJECT TO THE LIMITATIONS CONTAINED THEREIN) AND

 

3

--------------------------------------------------------------------------------


 

will maintain such a policy for so long as the Executive serves as an executive
officer of the Company.

 


7.                                       DEVELOPMENTS.  ALL DEVELOPMENTS,
INCLUDING INVENTIONS, WHETHER PATENTABLE OR OTHERWISE, TRADE SECRETS,
DISCOVERIES, IMPROVEMENTS, IDEAS AND WRITINGS WHICH RELATE TO OR MAY BE USEFUL
IN THE BUSINESS OF THE COMPANY, AND WHICH THE EXECUTIVE, EITHER BY HIMSELF OR IN
CONJUNCTION WITH ANY OTHER PERSON OR PERSONS, HAS CONCEIVED, MADE, DEVELOPED,
ACQUIRED OR ACQUIRED KNOWLEDGE OF WHILE ENGAGED IN ANY ACTIVITY ON BEHALF OF OR
WHILE ACTING FOR THE COMPANY DURING THE COURSE OF HIS EMPLOYMENT BY THE COMPANY
(THE “DEVELOPMENTS”), SHALL, ON AND AFTER THE START OF THE EMPLOYMENT TERM,
BECOME THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY.  THE EXECUTIVE HEREBY
ASSIGNS, TRANSFERS AND CONVEYS, AND AGREES TO SO ASSIGN, TRANSFER AND CONVEY TO
THE COMPANY, ALL OF HIS RIGHT, TITLE AND INTEREST IN AND TO ANY AND ALL SUCH
DEVELOPMENTS AND TO DISCLOSE IN WRITING TO THE BOARD, AS SOON AS PRACTICABLE,
ALL DEVELOPMENTS THAT HE BELIEVES IN HIS GOOD FAITH JUDGMENT MAY BE OF MATERIAL
SIGNIFICANCE TO THE COMPANY, AND TO REDUCE ANY SUCH DEVELOPMENTS TO WRITING AT
THE REQUEST OF BOARD IF HE HAS NOT ALREADY DONE SO.  AT ANY TIME, AND FROM TIME
TO TIME, UPON THE REQUEST AND AT THE EXPENSE OF THE COMPANY, THE EXECUTIVE WILL
EXECUTE AND DELIVER ANY AND ALL INSTRUMENTS, DOCUMENTS AND PAPERS, GIVE EVIDENCE
AND DO ANY AND ALL OTHER ACTS WHICH, IN THE REASONABLE OPINION OF COUNSEL FOR
THE COMPANY, ARE OR MAY REASONABLY BE NECESSARY OR DESIRABLE TO DOCUMENT SUCH
TRANSFER OR TO ENABLE THE COMPANY TO FILE AND PROSECUTE APPLICATIONS FOR AND TO
ACQUIRE, MAINTAIN AND ENFORCE ANY AND ALL PATENTS, TRADEMARK REGISTRATIONS OR
COPYRIGHTS UNDER UNITED STATES OR FOREIGN LAW WITH RESPECT TO ANY SUCH
DEVELOPMENTS OR TO OBTAIN ANY EXTENSION, VALIDATION, REISSUE, CONTINUANCE OR
RENEWAL OF ANY SUCH PATENT, TRADEMARK OR COPYRIGHTS; PROVIDED ONLY THAT ANY SUCH
ACTIONS REQUESTED FOLLOWING TERMINATION OF EMPLOYMENT SHALL NOT UNREASONABLY
INTERFERE WITH EXECUTIVE’S THEN EMPLOYMENT, BUSINESS OR OTHER ACTIVITIES.  THE
COMPANY WILL BE RESPONSIBLE FOR THE PREPARATION OF ANY SUCH INSTRUMENTS,
DOCUMENTS AND PAPERS AND FOR THE PROSECUTION OF ANY SUCH PROCEEDINGS AND WILL
REIMBURSE THE EXECUTIVE FOR ALL REASONABLE EXPENSES INCURRED BY HIM IN
COMPLIANCE WITH THE PROVISIONS OF THIS SECTION 7.  THE DEVELOPMENTS SHALL NOT
INCLUDE ANY KNOWLEDGE OR INFORMATION OF ANY KIND ACQUIRED BY OR DISCLOSED TO THE
EXECUTIVE WHILE SERVING IN HIS CAPACITY AS A MEMBER OF THE BOARD OF DIRECTORS OF
ANY NON-COMPANY ENTITY, IN HIS CAPACITY AS A PRIVATE INVESTOR, OR IN ANY OTHER
CIRCUMSTANCE DURING WHICH THE EXECUTIVE IS NOT OR WAS NOT ENGAGED IN ANY
ACTIVITY ON BEHALF OF OR ACTING FOR THE COMPANY.  FURTHERMORE, NOTHING HEREIN
SHALL PRECLUDE EXECUTIVE FROM UTILIZING DEVELOPMENTS APPLICABLE TO RETAILING
GENERALLY (WHETHER FROM STORES, VIA CATALOG, VIA E-COMMERCE OR OTHERWISE)
FOLLOWING TERMINATION OF EMPLOYMENT, SUBJECT ALWAYS TO THE PROVISIONS OF
SECTION 8 BELOW.


 


8.                                       NON-COMPETITION AND NON-SOLICITATION.


 


(A)                                  NON-COMPETITION.  THE EXECUTIVE AGREES THAT
THE EXECUTIVE WILL NOT, DURING THE “RESTRICTIVE PERIOD”, AS DEFINED BELOW,
ENGAGE IN, OR OTHERWISE DIRECTLY OR INDIRECTLY BE EMPLOYED BY, OR ACT AS A
CONSULTANT OR LENDER TO, OR BE A DIRECTOR, OFFICER, EMPLOYEE, OWNER,
CO-VENTURER, MEMBER OR PARTNER OF, OR USE OR EXPRESSLY PERMIT THE EXECUTIVE’S
NAME TO BE USED BY (COLLECTIVELY AN “ENGAGEMENT WITH”), ANY BUSINESS, ENTITY OR
ORGANIZATION WHICH HAS A PRIMARY LINE OF BUSINESS (I.E. REPRESENTING MORE THAN
4.9% OF ITS REVENUE) INVOLVING THE SALE AT RETAIL, WHETHER FROM STORE LOCATIONS,
AND/OR BY OR FROM DIRECT MAIL, CATALOGUES AND/OR WEBSITES, OF PARTY GOODS AND/OR
SUPPLIES ANYWHERE IN THE UNITED STATES (A “COMPETING ENTITY”); PROVIDED,
HOWEVER, THAT IN EACH CASE THE PROVISIONS OF THIS SECTION 8(A) WILL NOT BE
DEEMED BREACHED

 

4

--------------------------------------------------------------------------------


 

merely because the Executive owns not more than five percent (5.0%) of the
outstanding common stock of a Competing Entity, if, at the time of its
acquisition by the Executive, such stock is listed on a national securities
exchange, is reported on NASDAQ, or is regularly traded in the over-the-counter
market by a member of a national securities exchange; and provided, further,
however, that, subject to the provisions of Section 8(b), nothing herein shall
prevent the Executive from working for a business segment or department of a
Competing Entity, or a subsidiary, division or other entity that controls or is
controlled by a Competing Entity if (and only if), the business segment or
department of the Competing Entity for which the Executive provides services, or
the subsidiary, division or other entity by which the Executive has an
Engagement With (as the case may be), (1) does not itself compete with the
Company, and (2) the Executive does not provide any services, advice, assistance
and/or guidance to any business segment or department, subsidiary, division, or
other entity of the Competing Entity which competes with the Company.  As used
in this Section the “Restrictive Period” shall be (i) the period the Executive
is employed by the Company and (ii) the period of one (1) year after the
Executive ceases to be employed by the Company for any reason, or, in the case
of the Executive’s Engagement With any Competing Entity that operates retail
stores which are located in any states where the Company has retail stores on
the date of the Executive’s cessation of employment, the period of eighteen (18)
months period after the Executive ceases to be employed by the Company for any
reason.


 


(B)                                 NON-SOLICITATION. DURING THE RESTRICTIVE
PERIOD, THE EXECUTIVE WILL NOT, EITHER DIRECTLY OR INDIRECTLY, (I) CALL ON OR
SOLICIT (FOR THE PURPOSE OF DIVERTING BUSINESS FROM THE COMPANY) ANY PERSON,
FIRM, CORPORATION OR OTHER ENTITY WHO OR WHICH AT THE TIME OF SUCH TERMINATION
WAS, OR WITHIN ONE (1) YEAR PRIOR THERETO HAD BEEN, A CUSTOMER OF THE COMPANY OR
(II) SOLICIT THE EMPLOYMENT OF ANY PERSON (OTHER THAN ANY FAMILY MEMBER) WHO WAS
EMPLOYED THE COMPANY ON A FULL OR PART-TIME BASIS AT ANY TIME DURING THE SIX (6)
MONTHS PRIOR TO THE TERMINATION OF EXECUTIVE’S EMPLOYMENT, UNLESS SUCH PERSON
PRIOR TO SUCH SOLICITATION OF EMPLOYMENT WAS INVOLUNTARILY DISCHARGED BY THE
COMPANY.


 


9.                                       CONFIDENTIAL INFORMATION.  THE
EXECUTIVE RECOGNIZES AND ACKNOWLEDGES THAT BY REASON OF HIS EMPLOYMENT BY AND
SERVICE TO THE COMPANY, HE HAS HAD AND WILL HAVE ACCESS TO CONFIDENTIAL
INFORMATION OF THE COMPANY AND ITS AFFILIATES, INCLUDING WITHOUT LIMITATION,
INFORMATION AND KNOWLEDGE PERTAINING TO PRODUCTS AND SERVICES OFFERED, IDEAS,
PLANS, TRADE SECRETS, PROPRIETARY INFORMATION, ADVERTISING, DISTRIBUTION AND
SALES METHODS AND SYSTEMS, SALES AND PROFIT FIGURES, CUSTOMER AND CLIENT LISTS,
AND RELATIONSHIPS BETWEEN THE COMPANY AND ITS CUSTOMERS, CLIENTS, SUPPLIERS AND
OTHERS WHO HAVE BUSINESS DEALINGS WITH THE COMPANY (COLLECTIVELY, “CONFIDENTIAL
INFORMATION”).  THE EXECUTIVE ACKNOWLEDGES THAT SUCH CONFIDENTIAL INFORMATION IS
A VALUABLE AND UNIQUE ASSET AND COVENANTS THAT HE WILL NOT, EITHER DURING OR AT
ANY TIME AFTER THE END OF THE EMPLOYMENT TERM, USE OR DISCLOSE ANY SUCH
CONFIDENTIAL INFORMATION TO ANY PERSON OR ENTITY FOR ANY REASON WHATSOEVER
(EXCEPT AS HIS DUTIES DESCRIBED HEREIN MAY REQUIRE) WITHOUT THE PRIOR
AUTHORIZATION OF THE BOARD, UNLESS SUCH INFORMATION IS IN OR ENTERS THE PUBLIC
DOMAIN THROUGH NO FAULT OF THE EXECUTIVE OR IS OTHERWISE LAWFULLY KNOWN BY THIRD
PARTIES.  IN THE EVENT THE EXECUTIVE BECOMES OR MAY BECOME LEGALLY COMPELLED TO
DISCLOSE ANY CONFIDENTIAL INFORMATION (WHETHER BY DEPOSITION, INTERROGATORY,
REQUEST FOR DOCUMENTS, SUBPOENA, CIVIL INVESTIGATIVE DEMAND OR OTHER PROCESS OR
OTHERWISE), THE EXECUTIVE SHALL PROVIDE TO THE BOARD PROMPT PRIOR WRITTEN NOTICE
OF SUCH REQUIREMENT SO THAT THE COMPANY MAY SEEK A PROTECTIVE ORDER OR OTHER
APPROPRIATE REMEDY AND/OR WAIVE COMPLIANCE WITH THE TERMS OF THIS

 

5

--------------------------------------------------------------------------------


 

Section 9.  In the event that such protective order or other remedy is not
obtained, or that the Company waives compliance with the provisions this
Section 9, the Executive shall furnish only that portion of the Confidential
Information which it is advised by counsel is legally required to be disclosed,
and shall use his best efforts to insure that confidential treatment shall be
afforded such disclosed portion of the Confidential Information.


 


10.                                 EQUITABLE RELIEF.


 


(A)                                  THE EXECUTIVE ACKNOWLEDGES THAT THE
RESTRICTIONS CONTAINED IN SECTIONS 7, 8, AND 9 HEREOF ARE REASONABLE AND
NECESSARY TO PROTECT THE LEGITIMATE INTERESTS OF THE COMPANY, THAT THE COMPANY
WOULD NOT HAVE ENTERED INTO THIS AGREEMENT IN THE ABSENCE OF SUCH RESTRICTIONS,
AND THAT ANY VIOLATION OF ANY PROVISION OF THOSE SECTIONS WILL RESULT IN
IRREPARABLE INJURY TO THE COMPANY.  THE EXECUTIVE REPRESENTS THAT HIS EXPERIENCE
AND CAPABILITIES ARE SUCH THAT THE RESTRICTIONS CONTAINED IN SECTION 8  HEREOF
WILL NOT PREVENT THE EXECUTIVE FROM OBTAINING EMPLOYMENT OR OTHERWISE EARNING A
LIVING AT THE SAME GENERAL LEVEL OF ECONOMIC BENEFIT AS IS ANTICIPATED BY THIS
AGREEMENT.  THE EXECUTIVE FURTHER REPRESENTS AND ACKNOWLEDGES THAT (I) HE HAS
BEEN ADVISED BY THE COMPANY TO CONSULT HIS OWN LEGAL COUNSEL IN RESPECT OF THIS
AGREEMENT, (II) THAT HE HAS HAD FULL OPPORTUNITY, PRIOR TO EXECUTION OF THIS
AGREEMENT, TO REVIEW THOROUGHLY THIS AGREEMENT WITH HIS COUNSEL, AND (III) HE
HAS READ AND FULLY UNDERSTANDS THE TERMS AND PROVISIONS OF THIS AGREEMENT.


 


(B)                                 THE EXECUTIVE AGREES THAT THE COMPANY SHALL
BE ENTITLED TO PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF, WITHOUT THE
NECESSITY OF PROVING ACTUAL DAMAGES, AS WELL AS AN EQUITABLE ACCOUNTING OF ALL
EARNINGS, PROFITS AND OTHER BENEFITS ARISING FROM ANY VIOLATION OF SECTIONS 7,
8, OR 9 HEREOF, WHICH RIGHTS SHALL BE CUMULATIVE AND IN ADDITION TO ANY OTHER
RIGHTS OR REMEDIES TO WHICH THE COMPANY MAY BE ENTITLED.  IN THE EVENT THAT ANY
OF THE PROVISIONS OF SECTIONS 7, 8, OR 9 HEREOF SHOULD EVER BE ADJUDICATED TO
EXCEED THE TIME, GEOGRAPHIC, PRODUCT OR SERVICE, OR OTHER LIMITATIONS PERMITTED
BY APPLICABLE LAW IN ANY JURISDICTION, THEN SUCH PROVISIONS SHALL BE DEEMED
REFORMED IN SUCH JURISDICTION TO THE MAXIMUM TIME, GEOGRAPHIC, PRODUCT OR
SERVICE, OR OTHER LIMITATIONS PERMITTED BY APPLICABLE LAW.


 


(C)                                  THE COMPANY AND THE EXECUTIVE EACH
IRREVOCABLY AND UNCONDITIONALLY (I) AGREE THAT ANY SUIT, ACTION OR OTHER LEGAL
PROCEEDING ARISING OUT OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, ANY
ACTION FOR PRELIMINARY OR PERMANENT INJUNCTIVE RELIEF OR OTHER EQUITABLE RELIEF,
MAY BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF EASTERN
MASSACHUSETTS, OR IF SUCH COURT DOES NOT HAVE JURISDICTION OR WILL NOT ACCEPT
JURISDICTION, IN ANY COURT OF GENERAL JURISDICTION IN THE COMMONWEALTH OF
MASSACHUSETTS, (II) CONSENT TO THE NON-EXCLUSIVE JURISDICTION OF ANY SUCH COURT
IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND (III) WAIVE ANY OBJECTION WHICH SUCH
PARTY MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY SUCH COURT.  THE COMPANY AND THE EXECUTIVE EACH ALSO IRREVOCABLY AND
UNCONDITIONALLY CONSENT TO THE SERVICE OF ANY PROCESS, PLEADINGS, NOTICES OR
OTHER PAPERS IN A MANNER PERMITTED BY THE NOTICE PROVISIONS OF SECTION 15
HEREOF.


 


(D)                                 THE EXECUTIVE AGREES THAT HE WILL PROVIDE A
COPY OF SECTIONS 7, 8, AND 9 OF THIS AGREEMENT TO ANY FOR-PROFIT BUSINESS OR
ENTERPRISE (I) WHICH HE MAY DIRECTLY OR

 

6

--------------------------------------------------------------------------------


 

indirectly own, manage, operate, finance, join, participate in the ownership,
management, operation, financing, control or control of, or (ii) with which he
may be connected with as an officer, director, employee, partner, principal,
agent, representative, or consultant, or in connection with which he may use or
expressly permit his name to be used; provided, however, that this provision
shall not apply in respect of Section 8 of this Agreement after expiration of
the time periods set forth therein.


 


11.                                 TERMINATION.


 


(A)                                  CAUSE.  NOTWITHSTANDING ANYTHING HEREIN
CONTAINED, IF ON OR AFTER THE DATE HEREOF AND PRIOR TO THE END OF THE EMPLOYMENT
TERM, THE EXECUTIVE IS TERMINATED “FOR CAUSE” (AS DEFINED BELOW) THEN THE
COMPANY SHALL HAVE THE RIGHT TO GIVE NOTICE OF TERMINATION OF THE EXECUTIVE’S
SERVICES HEREUNDER AS OF A DATE TO BE SPECIFIED IN SUCH NOTICE, AND THE
EMPLOYMENT TERM SHALL TERMINATE ON THE DATE SO SPECIFIED.  TERMINATION “FOR
CAUSE” SHALL MEAN THE EXECUTIVE SHALL (I) BE CHARGED WITH THE COMMISSION OF A
FELONY CRIME; (II) COMMIT ANY ACT OR OMIT TO TAKE ANY ACTION IN BAD FAITH AND TO
THE DETRIMENT OF THE COMPANY; (III) INTENTIONALLY FAIL TO FOLLOW ANY
COMMERCIALLY REASONABLE AND LAWFUL DIRECTION OF THE CHIEF EXECUTIVE OFFICER OR
THE BOARD AND CONTINUE TO FAIL TO FOLLOW SUCH DIRECTION WITHIN TEN (10) DAYS OF
WRITTEN NOTIFICATION OF SAME; (IV) COMMIT AN ACT OF FRAUD AGAINST THE COMPANY;
(V) KNOWINGLY PROVIDE MATERIALLY FALSE INFORMATION CONCERNING THE COMPANY TO THE
BOARD, ANY GOVERNMENTAL BODY, ANY REGULATORY AGENCY, ANY LENDER OR OTHER
FINANCING SOURCE OF THE COMPANY, OR ANY SHAREHOLDER OF THE COMPANY; OR (VI)
BREACH ANY TERM OF THIS AGREEMENT AND FAIL TO CORRECT SUCH BREACH WITHIN TEN
(10) DAYS AFTER WRITTEN NOTICE OF COMMISSION THEREOF.  IN THE EVENT THAT THIS
AGREEMENT IS TERMINATED “FOR CAUSE” PURSUANT TO THIS SECTION 11(A), THEN THE
EXECUTIVE SHALL BE ENTITLED TO RECEIVE ONLY THE BASE SALARY AT THE RATE PROVIDED
IN SECTION 3(A) TO THE DATE ON WHICH TERMINATION SHALL TAKE EFFECT, ANY ACCRUED
VACATION AND UNPAID EXPENSES AS CONTEMPLATED UNDER SECTION 5, AND (III) ANY
PERFORMANCE BONUS EARNED AND UNPAID FOR ANY PRIOR PLAN PERIODS AND, IF
APPLICABLE UNDER ANY PERFORMANCE BONUS PLAN FOR THE YEAR OF TERMINATION, THE
AMOUNT, IF ANY, EARNED THEREUNDER TO THE DATE OF TERMINATION (COLLECTIVELY,
“ACCRUED BONUS PAYMENTS”).


 


(B)                                 DISABILITY.  IN THE EVENT THAT THE EXECUTIVE
SHALL BE PHYSICALLY OR MENTALLY INCAPACITATED OR DISABLED OR OTHERWISE UNABLE
FULLY TO DISCHARGE HIS DUTIES HEREUNDER, WITH REASONABLE ACCOMMODATION, FOR MORE
THAN 180 DAYS DURING ANY ROLLING 12-MONTH PERIOD, THEN THE COMPANY MAY TERMINATE
THE EXECUTIVE’S EMPLOYMENT HEREUNDER FOR “DISABILITY” UPON THIRTY (30) DAYS’
WRITTEN NOTICE TO THE EXECUTIVE, AND NO FURTHER COMPENSATION SHALL BE PAYABLE TO
THE EXECUTIVE, EXCEPT FOR ANY ACCRUED AND UNPAID BASE SALARY AS CONTEMPLATED
UNDER SECTION 3(A), ANY ACCRUED VACATION AND UNPAID EXPENSES AS CONTEMPLATED
UNDER SECTION 5, ANY ACCRUED BONUS PAYMENTS AND AS MAY OTHERWISE BE PROVIDED
UNDER ANY DISABILITY INSURANCE POLICY, IF ANY.


 


(C)                                  DEATH.  IN THE EVENT THAT THE EXECUTIVE
SHALL DIE, THEN HIS EMPLOYMENT SHALL TERMINATE ON THE DATE OF HIS DEATH, AND NO
FURTHER COMPENSATION SHALL BE PAYABLE TO THE EXECUTIVE, EXCEPT FOR ANY ACCRUED
AND UNPAID BASE SALARY AS CONTEMPLATED UNDER SECTION 3(A), ANY ACCRUED VACATION
AND UNPAID EXPENSES AS CONTEMPLATED UNDER SECTION 5, ANY ACCRUED BONUS PAYMENTS
AND AS MAY OTHERWISE BE PROVIDED UNDER ANY INSURANCE POLICY OR SIMILAR
INSTRUMENT.


 


(D)                                 EXPIRATION. UNLESS THE COMPANY AND THE
EXECUTIVE OTHERWISE

 

7

--------------------------------------------------------------------------------


 

agree in writing, this Agreement shall automatically terminate upon the
expiration of the Employment Term, and upon such expiration the Company shall be
obligated to pay to the Executive Base Salary earned, but not yet paid to the
Executive, prior to the date of such termination in accordance with
Section 3(a), and reimburse the Executive for any accrued vacation and unpaid
expenses incurred by the Executive through the date of termination in accordance
with Section 5, and any Accrued Bonus Payments.  In addition, subject to the
provisions of Section 11(i) hereof and the Executive’s compliance (and continued
compliance) with the provisions of Sections 7, 8 and 9 hereof, (i) the Company
shall pay to the Executive a severance payment equal to six (6) months salary at
the Base Salary then in effect, payable in six (6) equal monthly installments
and (ii) for such six (6) month period, the Executive shall be entitled to
continue to receive his then current health, life and disability insurance
benefits or, in the case of health insurance benefits, payment by the Company of
applicable “COBRA” payments.


 


(E)                                  TERMINATION WITHOUT CAUSE.  IN THE EVENT
THAT THE COMPANY TERMINATES THE EXECUTIVE FOR ANY REASON OTHER THAN AS PROVIDED
UNDER SECTION 11(A), 11(B), 11(C) OR 11(D), THEN THE EXECUTIVE’S EMPLOYMENT
SHALL TERMINATE UPON THIRTY (30) DAYS’ WRITTEN NOTICE TO THE EXECUTIVE AND, THE
COMPANY SHALL BE OBLIGATED TO PAY TO THE EXECUTIVE BASE SALARY EARNED, BUT NOT
YET PAID TO THE EXECUTIVE, PRIOR TO THE DATE OF SUCH TERMINATION IN ACCORDANCE
WITH SECTION 3(A), AND REIMBURSE THE EXECUTIVE FOR ANY ACCRUED VACATION AND
UNPAID EXPENSES INCURRED BY THE EXECUTIVE THROUGH THE DATE OF TERMINATION IN
ACCORDANCE WITH SECTION 5, AND ANY ACCRUED BONUS PAYMENTS.  IN ADDITION, SUBJECT
TO THE PROVISIONS OF SECTION 11(I) HEREOF AND THE EXECUTIVE’S COMPLIANCE (AND
CONTINUED COMPLIANCE) WITH THE PROVISIONS OF SECTIONS 7, 8 AND 9 HEREOF, (I) THE
COMPANY SHALL PAY TO THE EXECUTIVE A SEVERANCE PAYMENT EQUAL TO SIX (6) MONTHS
SALARY AT THE BASE SALARY THEN IN EFFECT, PAYABLE IN SIX (6) EQUAL MONTHLY
INSTALLMENTS AND (II) FOR SUCH SIX (6) MONTH PERIOD, THE EXECUTIVE SHALL BE
ENTITLED TO CONTINUE TO RECEIVE HIS THEN CURRENT HEALTH, LIFE AND DISABILITY
INSURANCE BENEFITS OR, IN THE CASE OF HEALTH INSURANCE BENEFITS, PAYMENT BY THE
COMPANY OF APPLICABLE “COBRA” PAYMENTS (COLLECTIVELY (I) AND (II) ARE CALLED THE
“SEVERANCE PAYMENTS”).


 


(F)                                    CHANGE OF CONTROL. SUBJECT TO THE
PROVISIONS OF SECTIONS 11(I) AND 11(J), IN THE EVENT THAT COMPANY SHALL
TERMINATE THIS AGREEMENT AND THE EXECUTIVE’S EMPLOYMENT HEREUNDER PURSUANT TO
THE PROVISIONS OF SECTION 11(E) WITHIN SIX (6) MONTHS FOLLOWING A CHANGE IN
CONTROL (AS DEFINED BELOW) OR THE EXECUTIVE SHALL TERMINATE THIS AGREEMENT AND
THE EXECUTIVE’S EMPLOYMENT HEREUNDER FOR GOOD REASON (AS DEFINED IN
SECTION 11(H)) WITHIN SIX (6) MONTHS FOLLOWING A CHANGE IN CONTROL, THEN, IN
LIEU OF (AND NOT IN ADDITION TO) THE AMOUNTS TO BE PAID (AND BENEFITS TO BE
PROVIDED) BY THE COMPANY PURSUANT TO SECTION 11(E) OR SECTION 11(H), THE COMPANY
SHALL HAVE NO FURTHER OBLIGATIONS UNDER THIS AGREEMENT TO THE EXECUTIVE OTHER
THAN THE OBLIGATION TO: (I) PAY TO THE EXECUTIVE BASE SALARY EARNED, BUT NOT YET
PAID TO THE EXECUTIVE, PRIOR TO THE DATE OF SUCH TERMINATION IN ACCORDANCE WITH
SECTION 3(A), (II) REIMBURSE THE EXECUTIVE FOR ANY ACCRUED VACATION AND UNPAID
EXPENSES INCURRED BY THE EXECUTIVE THROUGH THE DATE OF TERMINATION IN ACCORDANCE
WITH SECTION 5, AND PAY ANY ACCRUED BONUS PAYMENTS AND (III)  SUBJECT TO THE
PROVISIONS OF SECTIONS 11(I) AND 11(J), PAY TO THE EXECUTIVE A LUMP SUM AMOUNT
EQUAL TO TWELVE (12) MONTHS OF THE EXECUTIVE’S BASE SALARY, AS THEN IN EFFECT.
IN ADDITION, FOR THE TWELVE (12) MONTH PERIOD FOLLOWING THE DATE OF SUCH
TERMINATION, THE EXECUTIVE SHALL BE ENTITLED TO CONTINUE TO RECEIVE HIS THEN
CURRENT HEALTH, LIFE AND DISABILITY INSURANCE BENEFITS OR, IN THE CASE OF HEALTH
INSURANCE BENEFITS, PAYMENT BY THE COMPANY OF APPLICABLE “COBRA” PAYMENTS.

 

8

--------------------------------------------------------------------------------


 

As used in this Agreement, “Change in Control” shall mean the occurrence of any
one of the following events:

 

(i)                                     any Person other than an employee
benefit plan of the Company or of any wholly-owned subsidiary of the Company
becomes the owner of 40% or more of the combined voting power of the Company’s
then outstanding voting securities and thereafter individuals who were not
directors of the Company prior to the date such Person became a 40% owner are
elected as directors pursuant to an arrangement or understanding with, or upon
the request of or nomination by, such Person and constitute at least 1/2 of the
Board; provided, however, such acquisition of ownership shall not constitute a
Change of Control if the Executive or an Executive Related Party is the Person
or a member of a group constituting the Person acquiring such ownership; or

 

(ii)                                  there occurs any solicitation or series of
solicitations of proxies by or on behalf of any Person other than the Board and
thereafter individuals who were not directors of the Company prior to the
commencement of such solicitation or series of solicitations are elected as
directors pursuant to an arrangement or understanding with, or upon the request
of or nomination by, such Person and constitute at least 1/2 of the Board of
Directors; or

 

(iii)                               the Company executes an agreement of sale,
merger or consolidation which contemplates that (x) after the effective date
provided for in such agreement, all or substantially all of the business and/or
assets of the Company shall be owned, leased or otherwise controlled by another
Person and (y) individuals who are directors of the Company when such agreement
is executed shall not constitute at least ½ of the board of directors of the
survivor or successor entity immediately after the effective date provided for
in such agreement; provided, however, that for purposes of this paragraph (iii),
if such agreement requires as a condition precedent approval by the Company’s
shareholders of the agreement or transaction, a Change of Control shall not be
deemed to have taken place unless and until such approval is secured (but upon
any such approval, a Change of Control shall be deemed to have occurred on the
effective date of such agreement).

 

“Executive Related Party” shall mean any Affiliate or Associate of the Executive
other than the Company or a Subsidiary of the Company.  The terms “Affiliate”
and “Associate” shall have the meanings ascribed thereto in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (the term
“registrant” in the definition of “Associate” meaning, in this case, the
Company).

 

“Person” shall have the meaning used in Section 13(d) of the Exchange Act, as in
effect on the date hereof.

 


(G)                                 TERMINATION BY EXECUTIVE.  IN THE EVENT THAT
THE EXECUTIVE DESIRES TO RESIGN VOLUNTARILY FROM THE COMPANY, THE EXECUTIVE
COVENANTS TO PROVIDE THE COMPANY WITH NOT LESS THAN NINETY (90) DAYS WRITTEN
NOTICE OF ANY SUCH VOLUNTARY RESIGNATION; AND FURTHER THE EXECUTIVE COVENANTS TO
COOPERATE IN GOOD FAITH IN ORDER TO FACILITATE A SMOOTH TRANSFER OF AUTHORITY
DURING THE PERIOD FROM NOTICE OF RESIGNATION TO THE DATE OF TERMINATION.  IN THE
EVENT THAT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE EXECUTIVE PURSUANT TO
THIS SECTION 11(G), THEN

 

9

--------------------------------------------------------------------------------


 

the Executive shall be entitled to receive an amount payable in a lump sum
within ten (10) business days following the date of termination, equal to the
sum of any accrued and unpaid Base Salary as contemplated by Section 3(a), any
accrued vacation and unpaid expenses as contemplated by Section 5 and any
Accrued Bonus Payments.


 


(H)                                 GOOD REASON.  THE EXECUTIVE MAY, UPON THIRTY
(30) DAYS WRITTEN NOTICE, TERMINATE HIS EMPLOYMENT WITH THE COMPANY FOR “GOOD
REASON”.  “GOOD REASON” SHALL MEAN ANY MATERIAL BREACH BY THE COMPANY OF ITS
OBLIGATIONS HEREUNDER WHICH ARE NOT CURED WITHIN TEN (10) DAYS FOLLOWING RECEIPT
OF WRITTEN NOTICE FROM THE EXECUTIVE DETAILING SUCH BREACH.  THE PARTIES AGREE
THAT A MATERIAL BREACH SHALL MEAN, (X) ANY MATERIAL REDUCTION IN THE EXECUTIVE’S
DUTIES, AUTHORITY, REPORTING RELATIONSHIPS OR RESPONSIBILITIES (WHETHER OR NOT
ACCOMPANIED BY A TITLE CHANGE) NOT CONSENTED TO BY THE EXECUTIVE, AND (Y) THE
RELOCATION OF THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY A DISTANCE OF MORE
THAN 35 MILES FROM ITS CURRENT LOCATION NOT CONSENTED TO BY THE EXECUTIVE.
NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
EXECUTIVE SHALL NOT BE ENTITLED TO TERMINATE HIS EMPLOYMENT FOR “GOOD REASON” AS
A RESULT OF A PERMITTED CHANGE. IN THE EVENT THAT THE EXECUTIVE TERMINATES THIS
AGREEMENT FOR GOOD REASON, THE COMPANY SHALL BE OBLIGATED TO PAY TO THE
EXECUTIVE BASE SALARY EARNED, BUT NOT YET PAID TO THE EXECUTIVE, PRIOR TO THE
DATE OF SUCH TERMINATION IN ACCORDANCE WITH SECTION 3(A), REIMBURSE THE
EXECUTIVE FOR ANY ACCRUED VACATION AND UNPAID EXPENSES INCURRED BY THE EXECUTIVE
THROUGH THE DATE OF TERMINATION IN ACCORDANCE WITH SECTION 5 AND PAY ANY ACCRUED
BONUS PAYMENTS.  IN ADDITION, SUBJECT TO THE PROVISIONS OF SECTION 11(I) HEREOF,
AND THE EXECUTIVE’S COMPLIANCE (AND CONTINUED COMPLIANCE) WITH THE PROVISIONS OF
SECTIONS 7, 8 AND 9 HEREOF, THE COMPANY SHALL PAY AND PROVIDE TO THE EXECUTIVE
THE SEVERANCE PAYMENTS.


 


(I)                                     RELEASE.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, THE EXECUTIVE (OR HIS ESTATE) SHALL
NOT BE ENTITLED TO RECEIVE THE PAYMENTS AND BENEFITS SET FORTH IN THIS
SECTION 11 (OTHER THAN BASE SALARY THROUGH THE EFFECTIVE DATE OF TERMINATION IN
ACCORDANCE WITH SECTION 3(A) HEREOF AND REIMBURSEMENT OF EXPENSES IN ACCORDANCE
WITH SECTION 5) PRIOR TO (I) THE EXECUTION AND DELIVERY BY THE EXECUTIVE TO THE
COMPANY OF A  VALID AND FULLY EFFECTIVE GENERAL RELEASE AND NONDISPARAGEMENT
AGREEMENT (IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY) OF ALL
CLAIMS, INCLUDING BUT NOT LIMITED TO THE AGE DISCRIMINATION IN EMPLOYMENT ACT,
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, WHICH THE EXECUTIVE MIGHT HAVE AT
SUCH TIME AGAINST THE COMPANY AND (II) THE RESIGNATION OF THE EXECUTIVE FROM ALL
POSITIONS OF ANY NATURE WHICH THE EXECUTIVE MAY THEN HAVE HELD WITH THE COMPANY
AND ANY SUBSIDIARY OF THE COMPANY.


 


(J)                                     LIMITATION AS TO AMOUNTS PAYABLE. 
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY (INCLUDING
WITHOUT LIMITATION THE PROVISIONS OF SECTION 11(F)), IF ALL OR ANY PORTION OF
THE AMOUNTS TO BE PAID TO THE EXECUTIVE UNDER THIS AGREEMENT OTHERWISE WOULD BE
A “PARACHUTE PAYMENT,” AS DEFINED IN SECTION 280G(B)(2) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”) AND THE TREASURY REGULATIONS THEREUNDER,
THE AGGREGATE PRESENT VALUE OF THE TOTAL AMOUNTS TO BE PAID TO THE EXECUTIVE
UNDER THIS AGREEMENT SHALL BE LIMITED TO AN AMOUNT THAT IS LESS THAN THREE TIMES
THE EXECUTIVE’S “ANNUALIZED INCLUDIBLE COMPENSATION FOR THE BASE PERIOD,” AS
DEFINED IN SECTION 280G(D) OF THE CODE AND ANY TREASURY REGULATIONS THEREUNDER;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE AMOUNT PAYABLE UNDER THIS
AGREEMENT BE REDUCED PURSUANT TO THIS SECTION 11(J) TO LESS THAN THE MAXIMUM
AMOUNT THAT MAY BE PAID TO THE EXECUTIVE WITHOUT CAUSING ANY PORTION OF SUCH
AMOUNT TO BECOME NONDEDUCTIBLE

 

10

--------------------------------------------------------------------------------


 

under section 280G of the Code and subject to the excise tax imposed by
section 4999 of the Code.  The determination of the Executive’s “annualized
includible compensation for the base period” and the deductibility of payments
made pursuant to this Agreement shall be made by the independent outside
accounting firm regularly retained by the Company.  For purposes of this
Section 11(j), “present value” shall be determined in accordance with
section 280G of the Code and the Treasury Regulations thereunder.


 


12.                                 SURVIVAL. EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT, NOTWITHSTANDING THE TERMINATION OF THIS AGREEMENT OR THE
EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EXECUTIVE’S OBLIGATIONS UNDER
SECTIONS 2(B), 7, 8 AND 9 HEREOF SHALL SURVIVE AND REMAIN IN FULL FORCE AND
EFFECT FOR THE PERIODS THEREIN PROVIDED, AND THE PROVISIONS FOR EQUITABLE RELIEF
AGAINST THE EXECUTIVE IN SECTION 10 HEREOF SHALL CONTINUE IN FORCE, ALONG WITH
THE PROVISIONS OF SECTIONS 12 THROUGH 20 HEREOF.  IN ADDITION, THE OBLIGATIONS
OF THE COMPANY SET FORTH IN SECTION 11 SHALL SURVIVE ANY TERMINATION (AS
APPLICABLE) AND SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL SUCH OBLIGATIONS ARE
SATISFIED IN FULL (SUBJECT, AS APPLICABLE, TO THE EXECUTIVE’S COMPLIANCE WITH
THE PROVISIONS OF SECTION 11(I)).


 


13.                                 ASSIGNMENT.  ALL OF THE TERMS AND PROVISIONS
OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY THE RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO, EXCEPT THAT THE
DUTIES AND RESPONSIBILITIES OF THE EXECUTIVE HEREUNDER ARE OF A PERSONAL NATURE
AND SHALL NOT BE ASSIGNABLE OR DELEGATABLE IN WHOLE OR IN PART BY THE EXECUTIVE.


 


14.                                 MODIFICATION.  THIS AGREEMENT SETS FORTH THE
ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF,
SUPERSEDES ALL EXISTING AGREEMENTS BETWEEN THEM CONCERNING SUCH SUBJECT MATTER,
AND MAY BE MODIFIED ONLY BY A WRITTEN INSTRUMENT DULY EXECUTED BY EACH PARTY.


 


15.                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER OR NECESSARY OR CONVENIENT IN
CONNECTION HEREWITH SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN
WHEN HAND DELIVERED OR THREE (3) DAYS AFTER BEING MAILED BY REGISTERED OR
CERTIFIED MAIL, AS FOLLOWS (PROVIDED THAT NOTICE OF CHANGE OF ADDRESS SHALL BE
DEEMED GIVEN ONLY WHEN RECEIVED):


 

If to the Company:

 

iParty Corp.

270 Bridge Street

Suite 301

Dedham, MA 02026

Attn: Corporate Secretary

 

With a required copy to:

 

Lowenstein Sandler PC

65 Livingston Avenue

Roseland, NJ 07068

Attn:  Douglas N. Bernstein, Esq.

Fax:  973-597-2400

 

11

--------------------------------------------------------------------------------


 

If to the Executive:

 

Mr. Patrick Farrell

70 Perkins Street, No. 4

Jamaica Plains, MA 02130

 


16.                                 REMEDIES CUMULATIVE; NO WAIVER.  NO REMEDY
CONFERRED UPON THE COMPANY BY THIS AGREEMENT IS INTENDED TO BE EXCLUSIVE OF ANY
OTHER REMEDY, AND EACH AND EVERY SUCH REMEDY SHALL BE CUMULATIVE AND SHALL BE IN
ADDITION TO ANY OTHER REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW
OR IN EQUITY.  NO DELAY OR OMISSION BY THE COMPANY IN EXERCISING ANY RIGHT,
REMEDY OR POWER HEREUNDER OR EXISTING AT LAW OR IN EQUITY SHALL BE CONSTRUED AS
A WAIVER THEREOF, AND ANY SUCH RIGHT, REMEDY OR POWER MAY BE EXERCISED BY THE
COMPANY FROM TIME TO TIME AND AS OFTEN AS MAY BE DEEMED EXPEDIENT OR NECESSARY
BY THE COMPANY IN ITS SOLE DISCRETION.


 


17.                                 BINDING EFFECT.  THE EXECUTIVE’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT BE TRANSFERABLE BY ASSIGNMENT OR
OTHERWISE, SUCH RIGHTS SHALL NOT BE SUBJECT TO ENCUMBRANCE OR THE CLAIMS OF THE
EXECUTIVE’S CREDITORS, AND ANY ATTEMPT TO DO ANY OF THE FOREGOING SHALL BE
VOID.  THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE EXECUTIVE AND HIS HEIRS AND PERSONAL REPRESENTATIVES, AND SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE COMPANY AND ITS SUCCESSORS AND
THOSE WHO ARE ITS ASSIGNS UNDER SECTION 13.


 


18.                                 ENTIRE AGREEMENT; CONTENTS OF AGREEMENT.


 


(A)                                  THIS AGREEMENT SUPERSEDES ALL PRIOR
AGREEMENTS IN THEIR ENTIRETY, INCLUDING WITHOUT LIMITATION THE PRIOR EMPLOYMENT
AGREEMENTS, EFFECTIVE AS OF APRIL 1, 2004, AND SETS FORTH THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND CANNOT BE CHANGED, MODIFIED, EXTENDED OR TERMINATED EXCEPT UPON WRITTEN
AMENDMENT EXECUTED BY THE EXECUTIVE AND APPROVED BY THE BOARD AND EXECUTED ON
BEHALF OF THE COMPANY BY A DULY AUTHORIZED OFFICER.  THE EXECUTIVE ACKNOWLEDGES
THAT THE EFFECT OF THIS PROVISION IS THAT NO ORAL MODIFICATIONS OF ANY NATURE
WHATSOEVER TO THIS AGREEMENT SHALL BE PERMITTED.


 


(B)                                 THE EXECUTIVE ACKNOWLEDGES THAT FROM TIME TO
TIME, THE COMPANY MAY ESTABLISH, MAINTAIN AND DISTRIBUTE MANUALS OR HANDBOOKS OR
PERSONNEL POLICY MANUALS, AND OFFICERS OR OTHER REPRESENTATIVES OF THE COMPANY
MAY MAKE WRITTEN OR ORAL STATEMENTS RELATING TO PERSONNEL POLICIES AND
PROCEDURES.  SUCH MANUALS, HANDBOOKS AND STATEMENTS ARE INTENDED ONLY FOR
GENERAL GUIDANCE.  NO POLICIES, PROCEDURES OR STATEMENTS OF ANY NATURE BY OR ON
BEHALF OF THE COMPANY (WHETHER WRITTEN OR ORAL, AND WHETHER OR NOT CONTAINED IN
ANY MANUAL OR HANDBOOK OR PERSONNEL POLICY MANUAL), AND NO ACTS OR PRACTICES OF
ANY NATURE, SHALL BE CONSTRUED TO MODIFY THIS AGREEMENT OR TO CREATE EXPRESS OR
IMPLIED OBLIGATIONS OF ANY NATURE TO THE EXECUTIVE.


 


19.                                 HEADINGS.  THE HEADINGS IN THIS AGREEMENT
ARE SOLELY FOR THE CONVENIENCE OF REFERENCE AND SHALL BE GIVEN NO EFFECT IN THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


20.                                 COUNTERPARTS; GOVERNING LAW.  THIS AGREEMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  IT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT GIVING EFFECT TO THE RULES
GOVERNING THE CONFLICTS OF LAWS.

 


IN WITNESS WHEREOF, THE PARTIES HAVE DULY EXECUTED THIS AGREEMENT AS OF THE DATE
FIRST WRITTEN ABOVE.

 

 

iPARTY CORP.

 

 

 

 

 

By

/s/ SAL PERISANO

 

 

Name:

Sal Perisano

 

Title:

Chairman of the Board and Chief Executive
Officer

 

 

 

 

 

 

 

 /s/ PATRICK FARRELL

 

 

Patrick Farrell

 

13

--------------------------------------------------------------------------------